DAVID A. ARONSON, CPA, P.A. 1th Street North Miami Beach, FL 33162 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our audit report dated August 15, 2013 in this Registration Statement on Form S-1 of Hispanica International Delights of America, Inc. for the registration of shares of its common stock.We also consent to the reference to our firm under the heading “Experts” in such Registration Statement. David A. Aronson, CPA, P.A. North Miami Beach, FL January 16, 2014
